       Case: 1:21-cv-03928 Document #: 1 Filed: 07/23/21 Page 1 of 7 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CARMEN ORBEGOSO and JENNIFER
ROGERS, on behalf of themselves
and others similarly situated,                          Civil Action No.

         Plaintiffs,                                    Judge

                   v.                                   Magistrate Judge

SPROUT SOCIAL, INC.,

        Defendant.

                            COLLECTIVE ACTION COMPLAINT

        Carmen Orbegoso and Jennifer Rogers (“Plaintiffs”) file this Collective Action Complaint

 (“Complaint”) against Sprout Social, Inc. (“Defendant”):

                                      Nature of this Lawsuit

        1.      This lawsuit seeks to recover overtime compensation for Plaintiffs and similarly

 situated co-workers who worked as Business Development Representatives and/or Sales

 Development Representatives during the period beginning November 4, 2017 and ending on or

 around January 24, 2019 (collectively, “Sales Representatives”) for Defendant Sprout Social,

 Inc. (“Sprout Social” or “Defendant”), pursuant to the Fair Labor Standards Act of 1938, as

 amended, 29 U.S.C. § 201 et seq. (“FLSA”).

        2.      Sprout Social employs Sales Representatives to sell its product. Until in or

 around January 24, 2019, Sprout Social classified its Sales Representatives as exempt from

 overtime and did not pay them overtime premiums for hours worked over 40 in a workweek.

        3.      From approximately January 24, 2019 through August 23, 2020, after Sprout

 Social reclassified its Sales Representatives as non-exempt, Sprout Social did not include



                                                 1
       Case: 1:21-cv-03928 Document #: 1 Filed: 07/23/21 Page 2 of 7 PageID #:2




nondiscretionary bonuses and commissions into the overtime premiums that it paid to non-

exempt classified Sales Representatives.

       4.      Plaintiffs bring this action on behalf of themselves and all similarly situated

current and former Sales Representatives who worked for Sprout Social and who elect to opt in

to this action pursuant to the FLSA and, specifically, its collective action provision, 29 U.S.C. §

216(b), for unpaid overtime wages.

                                            The Parties

Plaintiffs

       Carmen Orbegoso

       5.      Orbegoso is a resident of North Aurora, Illinois.

       6.      Orbegoso was employed by Sprout Social in Chicago, Illinois from approximately

July 2017 to April 2018 as a Sales Development Representative, and from approximately May

2018 through April 2019 as a Corporate Business Development Representative.

       7.      Pursuant to Sprout Social’s practice, until approximately January 24, 2019, Sprout

Social did not pay Orbegoso overtime wages for hours worked over 40 in a workweek even

though Orbegoso regularly worked more than 40 hours in a workweek.

       8.      From approximately January 24, 2019 through April 2019, Sprout Social did not

include nondiscretionary bonuses and commissions into the overtime premiums it paid to

Orbegoso.

       9.      At all relevant times, Orbegoso was a covered employee within the meaning of

the FLSA.

       10.     A written consent form for Orbegoso is attached as Exhibit A.




                                                 2
        Case: 1:21-cv-03928 Document #: 1 Filed: 07/23/21 Page 3 of 7 PageID #:3




        Jennifer Rogers

        11.    Rogers is a resident of St. Louis, Missouri.

        12.    Rogers was employed by Sprout Social in Chicago, Illinois from approximately

April 2017 to June 2017 as a Sales Development Representative, and from approximately July

2017 through June 2018 as a Corporate Business Development Representative.

        13.    Pursuant to Sprout Social’s practice, Sprout Social did not pay Rogers overtime

wages for hours worked over 40 in a workweek even though Rogers regularly worked more than

40 hours in a workweek.

        14.    At all relevant times, Rogers was a covered employee within the meaning of the

FLSA.

        15.    A written consent form for Rogers is attached as Exhibit A.

Defendant Sprout Social, Inc.

        16.    Sprout Social is a Chicago, Illinois company that provides an all-in-one social

media management platform.

        17.    Throughout the relevant period, Sprout Social employed Plaintiffs and similarly

situated employees within the meaning of the FLSA.

        18.    Sprout Social is a covered employer within the meaning of the FLSA and, at all

times relevant, employed Plaintiffs and similarly situated employees.

        19.    Sprout Social applied the same employment policies, practices, and procedures to

all Sales Representatives.

        20.    Upon information and belief, at all times relevant, Sprout Social’s annual gross

volume of sales made or business done was not less than $500,000.




                                                 3
       Case: 1:21-cv-03928 Document #: 1 Filed: 07/23/21 Page 4 of 7 PageID #:4




                                      Jurisdiction and Venue

       21.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiffs’ FLSA claim arises under federal law. See to 29 U.S.C. § 216(b).

       22.      Venue is proper in this District under 28 U.S.C. § 1391 because the events

forming the basis of the suit occurred in this District.

                                   Collective Action Allegations

       23.      Plaintiffs bring the Cause of Action on behalf of themselves and all Sales

Representatives who elect to opt-in to this action pursuant to 29 U.S.C. § 216(b) (the “FLSA

Collective”).

       24.      Consistent with Defendant’s practice, from approximately November 4, 2017

through January 24, 2019, Plaintiffs and the members of the FLSA Collective were not paid

overtime compensation for hours worked above 40 hours in a workweek.

       25.      Consistent with Defendant’s practice, from approximately January 24, 2019

through August 23, 2020, after Defendant reclassified Sales Representatives as non-exempt,

Plaintiff Orbegoso and the members of the FLSA Collective were not paid the correct overtime

compensation for hours worked above 40 hours in a workweek because Defendant did not

include non-discretionary bonuses and commissions into the overtime premiums.

       26.      All of the work that Plaintiffs and the members of the FLSA Collective performed

was assigned by Defendant, and/or Defendant was aware of the work that Plaintiffs and the

FLSA Collective performed.

       27.      For a period of time, Defendant failed to pay Sales Representatives, including

Plaintiffs and the members of the FLSA Collective, overtime compensation for hours worked

above 40 hours in a workweek and, after January 24, 2019, when it began paying them overtime



                                                   4
      Case: 1:21-cv-03928 Document #: 1 Filed: 07/23/21 Page 5 of 7 PageID #:5




wages, failing to pay the correct overtime premiums.

       28.     Defendant should have paid Plaintiffs and the members of the FLSA Collective

overtime compensation, which also means including nondiscretionary bonuses and commission

into the regular rate, for hours worked above 40 hours in a workweek.

       29.     For a period of time, Defendant’s conduct was repeated and consistent.

       30.     Defendant is liable under the FLSA for, inter alia, failing to compensate Plaintiffs

and the members of the FLSA Collective for overtime hours worked and, once it reclassified the

Sales Representative position, failing to pay the proper overtime premiums. Upon information

and belief, the FLSA Collective consists of similarly situated individuals who have been

underpaid by Defendant in violation of the FLSA and who would benefit from the issuance of a

court-supervised notice of the lawsuit and the opportunity to join the lawsuit. Those similarly

situated collective members are known to Defendant, are readily identifiable, and can be located

through Defendant’s records. Notice should be sent to the members of the FLSA Collective

pursuant to 29 U.S.C. § 216(b).

                                   CAUSE OF ACTION
                        Fair Labor Standards Act – Overtime Wages
                   (Brought on behalf of Plaintiffs and the FLSA Collective)

       31.     Plaintiffs reallege and incorporate by reference all allegations in all preceding

paragraphs.

       32.     For a period of time, Defendant engaged in a practice of violating the FLSA, as

described in this Collective Action Complaint.

       33.     Plaintiffs have consented in writing to be a party to this action, pursuant to 29

U.S.C. § 216(b).

       34.     At all relevant times, Plaintiffs and the FLSA Collective were engaged in



                                                 5
      Case: 1:21-cv-03928 Document #: 1 Filed: 07/23/21 Page 6 of 7 PageID #:6




commerce and/or the production of goods for commerce within the meaning of 29 U.S.C. §§

206(a) and 207(a).

       35.     At all relevant times, Defendant employed Plaintiffs and the FLSA Collective.

       36.     The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.,

apply to Defendant.

       37.     At all relevant times, Defendant has been an employer engaged in commerce

and/or the production of goods for commerce within the meaning of the FLSA, 29 U.S.C. §§

206(a) and 207(a).

       38.     At all times relevant, Plaintiffs and the FLSA Collective were employees within

the meaning of the FLSA, 29 U.S.C. §§ 203(e) and 207(a).

       39.     Defendant has failed to pay Plaintiffs and the FLSA Collective the proper amount

of overtime wages to which they are entitled under the FLSA.

       40.     Because Defendant’s violations of the FLSA were willful, a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.

       41.     Plaintiffs and the FLSA Collective have suffered damages by being denied the

proper amount of overtime wages in accordance with 29 U.S.C. §§ 201 et seq.

       42.     As a result of Defendant’s acts, Plaintiffs and the FLSA Collective have been

deprived of overtime compensation and other wages in amounts to be determined at trial, and are

entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’ fees,

costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                                        Prayer for Relief

       WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situated

persons, seeks the following relief:



                                                    6
       Case: 1:21-cv-03928 Document #: 1 Filed: 07/23/21 Page 7 of 7 PageID #:7




       A.       That, at the earliest possible time, Plaintiffs be allowed to give notice of this

collective action, or that the Court issue such notice, to all members of the FLSA Collective.

Such notice should inform them that this civil action has been filed, of the nature of the action,

and of their right to join this lawsuit, among other things;

       B.       Unpaid overtime pay, and an additional and equal amount as liquidated damages

pursuant to the FLSA and the supporting United States Department of Labor regulations;

       C.       Pre-judgment interest and post-judgment interest as provided by law;

       D.       Attorneys’ fees and costs of the action;

       E.       A reasonable service award for the Named Plaintiffs to compensate them for the

time spent attempting to recover wages for the FLSA Collective and for the risks they took in

doing so; and

       F.       Such other injunctive and equitable relief as this Court shall deem just and proper.

                                            Jury Demand

       Plaintiffs demand a trial by jury.



Dated: July 23, 2021                                   Respectfully submitted,


                                                       /s/Maureen A. Salas
                                                       Maureen A. Salas
                                                       msalas@flsalaw.com
                                                       Douglas M. Werman
                                                       dwerman@flsalaw.com
                                                       Werman Salas P.C.
                                                       77 West Washington Street, Suite 1402
                                                       Chicago, Illinois 60602
                                                       (312) 419-1008

                                                       Attorneys for Plaintiffs and others
                                                       similarly situated



                                                   7
